DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the use of an electromagnetic generator to produce a combination of energy such as radiofrequency and microwave for the purpose of ablating tissue is known in the art, specifically through the use of introducing RF energy to strike the plasma, and introducing microwave energy to sustain the plasma, as discussed by Hancock (GB 2486343 A). It is further known, the ablative application of a plurality of RF pulses which have a load impedance associated with the tissue ablation of each pulse, the load impedance being used to adjust/terminate the application of said ablative energy, as discussed by Ormsby (US 7,070,595 B2). These references however fail to teach or imply the use of a specific RF/microwave composite waveform, composed by an electromagnetic generator, comprising a first portion comprising primarily RF electromagnetic energy and a second portion following the first portion, the second portion comprising primarily microwave electromagnetic energy, wherein the second portion further comprises a plurality of RF pulses, wherein the composite waveform is transitioned by the generator from the first portion to the second portion, based on an detected impedance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        




/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794